DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the sealing device as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.
Prior art Hammamoto (U.S. PGPub # 20150097344) shows a sealing device (fig 1) comprising: a seal lip (2), a lip edge (2a), multiple first helical ribs (21b), multiple second helical ribs (22b) on the atmosphere-side inclined surface (2b) in contact with the outer peripheral surface of the inner member (200), the multiple first helical ribs extending helically at an angle to the lip edge (21b at one angle), the multiple second helical ribs extending helically at an angle to the lip edge (22b at a second angle) in directions opposite to directions of the first helical ribs (21b and 22b are angled oppositely), multiple first dike ribs (21a), multiple second dike ribs (22a) away from the lip edge (21a, 22a away from 2a) and not in contact with the outer peripheral surface of the inner member (21a, 22a not contacting 200).
The prior art fails to show the multiple first dike ribs being arranged to intersect with extended lines of the multiple first helical ribs, respectively, and extending helically at an angle in directions opposite to directions of the first helical ribs, the multiple second dike ribs being arranged to intersect extended lines of the multiple second .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675
/CHRISTINE M MILLS/           Supervisory Patent Examiner, Art Unit 3675